Case 20-10343-LSS   Doc 1217   Filed 09/02/20   Page 1 of 10
Case 20-10343-LSS   Doc 1217   Filed 09/02/20   Page 2 of 10

                     EXHIBIT A
                                               Case 20-10343-LSS                               Doc 1217                     Filed 09/02/20                   Page 3 of 10
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                           Name                                       Address                        Fax                         Email             Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                 Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                                Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                                1700 Redbud Blvd, Ste 300
                                                                                                McKinney, TX 75069
Notice of Appearance/Request for Notices.            Adams and Reese LLP                        Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                     6075 Poplar Ave, Ste 700
America, Inc.                                                                                   Memphis, TN 38119
Notice of Appearance/Request for Notices             A.M. Saccullo Legal, LLC                   Attn: Anthony M. Saccullo                    302-836-8787    ams@saccullolegal.com              Email
Counsel for Jorge Vega and all other current or                                                 Attn: Mary E. Augustine, Esq.                                meg@saccullolegal.com
future personal injury claimants                                                                27 Crimson King Drive
                                                                                                Bear, DE 19701
Notice of Appearance/Request for Notices             Andrews & Thornton                         Attn: Anne Andrews                           949-315-3540    aa@andrewsthornton.com             Email
Counsel for Jorge Vega and all other current or                                                 Attn: John C. Thornton
future personal injury claimants                                                                4701 Von Karman Ave, Suite 300
                                                                                                Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                        Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com            Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                             500 Delaware Avenue, 8th Floor
America                                                                                         P.O. Box 1150
                                                                                                Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence                      302-644-0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                              1413 Savannah Rd, Ste 1
                                                                                                Lewes, DE 19958

Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                         jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 5260 North Palm Avenue, Suite 421
                                                                                                Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                   Attn: Erin R. Fay                                            efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                                600 N King St, Ste 400
City Fire Insurance Company                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                          Attn: David M. Klauder                       302-397-2557    tbielli@bk-legal.com               Email
Counsel for Various Tort Claimants                                                              1204 N. King Street                                          dklauder@bk-legal.com
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices         Blank Rome LLP                             Attn: Stanley B. Tarr                                        tarr@blankrome.com                 Email
Counsel to the Coalition of Abused Scouts for                                                   1201 N Market St, Ste 800
Justice                                                                                         Wilmington, DE 19801

Notice of Appearance and Request for Notices         Bodell Bove, LLC                           Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                      1225 N King St, Ste 1000
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                     320 W Ohio St, Ste 3W
                                                                                                Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: David J. Molton                                        DMolton@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   7 Times Square
Justice                                                                                         New York, NY 10036

Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: Sunni P. Beville                                       sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                   Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                         1 Financial Ctr
                                                                                                Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation      Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                 55 Second Street, 17th Floor
                                                                                                San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                 Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                                 P.O. Box 171443
                                                                                                Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                    Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                          235 N. Edgeworth St.
                                                                                                P.O. Box 540
                                                                                                Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP             Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com           Email
for Jane Doe, Party in Interest                                                                 1313 N Market St, Ste 5400
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                    Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                                Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania                Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                        Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                             651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                   Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                    Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                        Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                                1201 N Market St, 20th Fl
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                        Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                          Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                                Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                                350 Mount Kemble Ave.
                                                                                                PO Box 1917
                                                                                                Morristown, NJ 0796
Notice of Appearance and Request for Notices         Crew Janci LLP                             Attn: Stephen Crew                                           peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                        Attn: Peter Janci                                            steve@crewjanci.com
                                                                                                1200 NW Naito Pkwy, Ste 500
                                                                                                Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP         Cross & Simon, LLC                                                                                      csimon@crosslaw.com                Email
                                                                                                                                                             kmann@crosslaw.com




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 1 of 6
                                                 Case 20-10343-LSS                                    Doc 1217                     Filed 09/02/20               Page 4 of 10
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                               Name                                            Address                    Fax                        Email                   Method of Service
Notice of Appearance and Request for Notices          Crowell & Moring LLP                             Attn: Mark D. Plevin                      415-986-2827   mplevin@crowell.com                      Email
Counsel to American Zurich Insurance Company                                                           Attn: Austin J. Sutta                                    asutta@crowell.com
                                                                                                       3 Embarcadero Center, 26th Fl
                                                                                                       San Francisco, CA 94111
Notice of Appearance and Request for Notices          Crowell & Moring LLP                             Attn: Tacie H. Yoon                       202-628-5116   tyoon@crowell.com                        Email
Counsel to American Zurich Insurance Company                                                           1001 Pennsylvania Ave, NW
                                                                                                       Washington, D.C. 20004

Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                                      Attn: Jason P. Hood                                      Jason.Hood@davieshood.com                Email
for Chicksaw Council, BSA, Inc.                                                                        22 North Front Street, Suite 620
                                                                                                       Memphis, TN 38103-2100
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                             Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                   Email
Counsel for Girl Scouts of the United States of                                                        Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                                51 W 52nd St
                                                                                                       New York, NY 10019
Notice of Appearance/Request for Notices              Dorsey & Whitney LLP                             Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com                 Email
Counsel for Girl Scouts of the United States of                                                        Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                                300 Delaware Ave, Ste 1010
                                                                                                       Wilmington, DE 19801
Notice of Appearance and Request for Notices          Doshi Legal Group, P.C.                          Attn: Amish R. Doshi                                     amish@doshilegal.com                     Email
Counsel to Oracle America, Inc.                                                                        1979 Marcus Ave, Ste 210E
                                                                                                       Lake Success, NY 11042
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP                Attn: Michael P. Pompeo                   317-569-4800   michael.pompeo@faegredrinker.com         Email
Counsel for The Roman Catholic Diocese of                                                              1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                     New York, NY 10036-2714
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP                Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for The Roman Catholic Diocese of                                                              Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                     222 Delaware Ave, Ste 1410
                                                                                                       Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP                Attn: Jay Jaffe                           317-569-4800   jay.jaffe@faegredrinker.com              Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                      600 E. 96th St, Ste 600
End Popcorn Company                                                                                    Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP                Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                      222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                    Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC                   Attn: Dierdre M. Richards                 302-394-9228   drichards@finemanlawfirm.com             Email
Counsel for National Union Fire Insurance Co of PA,                                                    1300 N King St
AIG                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices          Flordia M. Henderson                             P.O. Box 30604                            901-348-4409   flordia@fhendersonlaw.net                Email
Counsel for Trennie L. Williams and Kiwayna H.                                                         Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor


Notice of Appearance/Request for Notices              Foley & Lardner LLP                              Attn: Richard J. Bernard                  212-687-2329   rbernard@foley.com                       Email
Counsel for Boys Scouts of America San Diego                                                           90 Park Ave
                                                                                                       New York, NY 10016
Notice of Appearance/Request for Notices              Foley & Lardner LLP                              Attn: Victor Vilaplana                    858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                           3579 Valley Centre Dr, Ste 300
                                                                                                       San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.      Attn: Susan N K Gummow                    312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                    Attn: Igor Shleypak                                      ishleypak@fgppr.com
AIG                                                                                                    222 N LaSalle St, Ste 1400
                                                                                                       Chicago, IL 60614
Notice of Appearance/Request for Notices              Fox Swibel Levin & Carroll LLP                   Attn: Margaret M. Anderson                312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                             200 W Madison St, Ste 3000
                                                                                                       Chicago, IL 60606
Notice of Appearance and Request for Notices          Gilbert LLP                                      Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                            Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                       Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                       Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                       700 Pennsylvania Ave, SE Ste 400
                                                                                                       Washington, DC 20003
Core Parties                                          Internal Revenue Service                         Centralized Insolvency Operation          855-235-6787                                            First Class Mail
Internal Revenue Service                                                                               P.O. Box 7346
                                                                                                       Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                          Attn: Reann Warner                        302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                          Attn: Thomas C. Crumplar                                 tom@jcdelaw.com
                                                                                                       750 Shipyard Dr., Suite 200
                                                                                                       Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                      Attn: Leander L. James                    208-664-1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                      Attn: Craig K. Vernon                                    cvernon@jvwlaw.net
                                                                                                       Attn: R. Charlie Beckett                                 rbeckett@jvwlaw.net
                                                                                                       1626 Lincoln Wy
                                                                                                       Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr                803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                         500 Taylor St, Ste 301
                                                                                                       Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                          Attn: Phil Martin                                        louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                       Attn: Louis Strubeck                                                                              Email
                                                                                                       10 S Dearborn St
                                                                                                       Mail Code Il1-1415
                                                                                                       Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton                  206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                       701 5th Ave, Ste 3300
America                                                                                                Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly                    432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                 P.O. Box 1311
                                                                                                       Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                                 dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                               919 Market St, Ste 1000
                                                                                                       Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 2 of 6
                                                Case 20-10343-LSS                                    Doc 1217                      Filed 09/02/20           Page 5 of 10
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                           Name                                                Address              Fax                          Email                Method of Service
Notice of Appearance and Request for Notices       Klehr Harrison Harvey Branzburg LLP                 Attn: Morton R. Branzburg                            mbranzburg@klehr.com                  Email
Counsel to Abuse Victims                                                                               1835 Market St, Ste 1400
                                                                                                       Philadelphia, PA 19103
Notice of Appearance/Request for Notices           Kramer Levin Naftalis & Frankel LLP                 Attn: Thomas Moers Mayer             212-715-8000    tmayer@kramerlevin.com                Email
Counsel for the Official Committee of Unsecured                                                        Attn: Rachel Ringer                                  rringer@kramerlevin.com
Creditors                                                                                              Attn: David E. Blabey Jr.                            dblabey@kramerlevin.com
                                                                                                       Attn: Jennifer R. Sharret                            jsharret@kramerlevin.com
                                                                                                       Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                                       177 Ave of the Americas
                                                                                                       New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Adam J. Goldberg               212-751-4864    adam.goldberg@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                   885 3rd Ave
Saints                                                                                                 New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Jeffrey E Bjork                213-891-8763    jeff.bjork@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                   Attn: Kimberly A Posin                               kim.posin@lw.com
Saints                                                                                                 Attn: Nicholas J Messana                             nicholas.messana@lw.com
                                                                                                       355 S Grand Ave, Ste 100
                                                                                                       Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices       Linebarger Goggan Blair & Sampson, LLP              Attn: Don Stecker                    210-225-6410    sanantonio.bankruptcy@publicans.com   Email
Counsel to Ector CAD                                                                                   112 E Pecan St, Ste 2200
                                                                                                       San Antonio, TX 78205
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP              Attn: Elizabeth Weller               469-221-5003    dallas.bankruptcy@publicans.com       Email
Counsel for Dallas County                                                                              2777 N. Stemmons Fwy, Ste 1000
                                                                                                       Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP             Attn: John P. Dillman                713-844-3503    houston_bankruptcy@publicans.com      Email
Counsel for Houston Liens, Harris County, Cleveland                                                    P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                             Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                               Attn: Alan C. Hochheiser             216-472-8510    ahochheiser@mauricewutscher.com       Email
Counsel for AmTrust North America, Inc. on behalf                                                      23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                             Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC               Attn: Tara LeDay                     512-323-3205    tleday@mvbalaw.com                    Email
Counsel for The County of Anderson, Texas, The                                                         P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                    Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas

Notice of Appearance/Request for Notices           McDermott Will & Emery LLP                         Attn: Ryan S. Smethurst               202-756-8087    rsmethurst@mwe.com                    Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                              mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance and Request for Notices      Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson         269-382-0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                                                            277 S Rose St, Ste 5000
                                                                                                      Kalamazoo, MI 49007
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                 617-542- 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                                  ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                            lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                    508-898-1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                    508-791-8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                       573-751-7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin                302-656-2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                   rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman               302-571-1750    jwaxman@morrisjames.com               Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                   emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices          Morris James LLP                                    Attn: Brett D. Fallon                 302-571-1750    bfallon@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                                 bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                    Attn: Derek C. Abbott                 302-658-7036    dabbott@mnat.com                      Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                     jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                      emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                               aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                                 ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Nagel Rice LLP                                      Attn: Bradley L Rice                 973-618-9194    brice@nagelrice.com                   Email
Counsel for Jack Doe, Creditor and Defendant in                                                        103 Eisenhower Pkwy
Adversary Case                                                                                         Roseland, NJ 07068
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP     Attn: Matthew S. Sorem               312-585-1401    msorem@nicolaidesllp.com              Email
Counsel for Allianz Global Risks US Insurance                                                          10 S. Wacker Dr., 21st Floor
Company                                                                                                Chicago, IL 60606



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 3 of 6
                                              Case 20-10343-LSS                              Doc 1217                     Filed 09/02/20           Page 6 of 10
                                                                                                           Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                   Description                                         Name                                          Address              Fax                           Email                 Method of Service
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP            A n: William E. Winﬁeld              805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                             300 E Esplande Dr, Ste 1170
                                                                                              Oxnard, CA 93036
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP            Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                     1301 Ave of the Americas
Association                                                                                   New York, NY 10019-6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP            Attn: Louis R. Strubeck, Jr          214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                     Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                   Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                              2200 Ross Avenue, Suite 3600
                                                                                              Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General               Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                            Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                              Bankruptcy & Collections Division
                                                                                              P.O. Box 12548
                                                                                              Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee     Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                           Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov                Email
                                                                                              844 King St, Suite 2207
                                                                                              Lockbox 35
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP       Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                      Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                              10100 Santa Monica Blvd, 13th Fl
                                                                                              Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP       Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                     Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                              Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                              Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                              919 N Market St.,17th Floor
                                                                                              P.O. Box 8705
                                                                                              Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation    Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                      Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                   Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                              1200 K St NW
                                                                                              Washington, DC 20005
Notice of Appearance/Request for Notices              Pfau Cochran Vertetis Amala PLLC        Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com                      Email
Counsel for Various Tort Claimants                                                            Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                              Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                              403 Columbia Street, Suite 500
                                                                                              Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                      Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com                Email
Counsel for Pearsons Education, Inc. and NSC                                                  One Canalside, 125 Main St
Pearsons, Inc.                                                                                Buffalo, NY 14203,
ENR                                                   Raul Diaz                                                                                    rauldiaz2503@gmail.com                   Email
Notice of Appearance/Request for Notices              Reed Smith LLP                          Attn: Kurt F. Gwynne                 302-778-7575    kgwynne@reedsmith.com                    Email
Counsel to the Official Committee of Unsecured                                                Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                     120 N Market St, Ste 1500
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA            Attn: Michael Merchant               302-651-7701    merchant@rlf.com                         Email
Counsel for The Church of Jesus Christ of Latter-day                                          Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                        One Rodney Square
                                                                                              920 N King St
                                                                                              Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP     Attn: Richard A. Barkasy, Esq.       302-888-1696    rbarkasy@schnader.com                    Email
Jointly as the Surviving Parents of E.J.K., a Minor                                           Attn: Kristi J. Doughty, Esq.                        kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.         Attn: R. Karl Hill                   302-888- 0606   khill@svglaw.com                         Email
Counsel for Liberty Mutual Insurance Company                                                  222 Delaware Ave, Ste 1500
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.     Attn: Michael Marchese                               michael.marchese@scouting.org            Email
Sequoia Council of Boy Scouts, Inc.                                                           6005 N. Tamera Avenue
                                                                                              Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                        Attn: James P. Ruggeri               202-469-7751    jruggeri@goodwin.com                     Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Joshua D. Weinberg                             jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                              Attn: Michele Backus Konigsberg                      mkonigsberg@goodwin.com
City Fire Insurance Company                                                                   Attn: Abigail W. Williams                            awilliams@goodwin.com
                                                                                              1875 K St NW, Ste 600
                                                                                              Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                        Attn: Eric S. Goldstein              860-251-5218    egoldstein@goodwin.com                   Email
Counsel for Hartford Accident and Indemnity                                                   One Constitution Plaza                               bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                              Hartford, CT 06103-1919                              bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                            Attn: Blair Warner                   312-853-7036    blair.warner@sidley.com                  Email
Counsel for Debtor                                                                            Attn: Matthew Evan Linder                            mlinder@sidley.com
                                                                                              Attn: Thomas A. Labuda, Jr.                          tlabuda@sidley.com
                                                                                              Attn: Karim Basaria                                  kbasaria@sidley.com
                                                                                              One South Dearborn Street
                                                                                              Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                       Attn: Jessica C. Boelter             212-839-5599    jboelter@sidley.com                      Email
Counsel for Debtor                                                                            787 Seventh Avenue
                                                                                              New York, NY 10019
Notice of Appearance/Request for Notices              Stamoulis & Weinblatt LLC               Stamoulis & Weinbla LLC                              stamoulis@swdelaw.com                    Email
Counsel for Century Indemity Company, as                                                      A n: Stama os Stamoulis                              weinblatt@swdelaw.com
successor to CCI Insurance Company                                                            A n: Richard Weinbla
                                                                                              800 N West St, Ste 800
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices             Stark & Stark, PC                        Attn: Joseph H Lemkin                609-896-0629    jlemkin@stark-stark.com                  Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                          P.O. Box 5315
action pending in the Superior Court of New Jersey,                                           Princeton, NJ 08543
Essex County



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                           Page 4 of 6
                                              Case 20-10343-LSS                                   Doc 1217                     Filed 09/02/20                    Page 7 of 10
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                     Description                                               Name                                      Address                         Fax                          Email             Method of Service
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC             Attn: William D. Sullivan                      302-428-8195   bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                             919 N Market St, Ste 420
J. Pai                                                                                             Wilmington, DE 19801

Notice of Appearance/Request for Notices              Synchrony Bank                               c/o PRA Receivables Management, LLC            757-351-3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                                Attn: Valerie Smith
                                                                                                   P.O. Box 41021
                                                                                                   Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County      Attn: President                                                                                    First Class Mail
                                                                                                   P.O. Box 307
                                                                                                   Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County      c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                   Attn: John Stump, Esq.
                                                                                                   Chase Tower - Eighth Fl
                                                                                                   707 Virginia St E.
                                                                                                   Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC                Attn: James Tobia                              302-656-8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                   1716 Wawaset St
minor by his mother Nichole Erickson                                                               Wilmington, DE 19806


Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC                Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                             1225 King St.
                                                                                                   Suite 800
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                           Attn: Thomas S. Neuberger                      302-655-0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                      Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
                                                                                                   17 Harlech Dr.
                                                                                                   Wilmington, DE 19807
Notice of Appearance and Request for Notices          The Powell Firm, LLC                         Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                       Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                         1201 N Orange St, Ste 500
                                                                                                   P.O. Box 289
                                                                                                   Wilmington, DE 19899
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                      Attn: Tad Thomas                               877-955-7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                      Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                   9418 Norton Commons Blvd, Ste 200
                                                                                                   Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor - Bureau of Unemployment    c/o TN Attorney General's Office, Bankruptcy   615-741-3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                   Insurance                                    Division
                                                                                                   Attn: Laura L. McCloud
                                                                                                   PO Box 20207
                                                                                                   Nashville, Tennessee 37202-0207
Notice of Appearance/Request for Notices              Tremont Sheldon Robinson Mahoney PC          Attn: Cindy Robinson                           203-366-8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                            Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
                                                                                                   64 Lyon Ter
                                                                                                   Bridgeport, CT 06604
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP         Attn: David M. Fournier                        302-421-8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                      Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                          1313 Market St, Ste 5100
                                                                                                   P.O. Box 1709
                                                                                                   Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP         Attn: Harris B. Winsberg                       404-885-3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                      Attn: Matthew G. Roberts                                      matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                          600 Peachtree St NE, Ste 3000
                                                                                                   Atlanta, GA 30308
Notice of Appearance and Request for Notices          Tybout, Redfearn & Pell                      Attn: Seth J. Reidenberg                       302-658-4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                       750 Shipyard Dr, Ste 400
                                                                                                   P.O. Box 2092
                                                                                                   Wilmington, DE 19899-2092
Core Parties                                          United States Dept Of Justice                950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                                   Room 2242
                                                                                                   Washington, DC 20530-0001
Core Parties                                          US Attorney For Delaware                     Attn: David C Weiss                            302-573-6220   usade.ecfbankruptcy@usdoj.gov        First Class Mail
                                                                                                   1007 Orange St, Ste 700                                                                            Email
                                                                                                   P.O. Box 2046
                                                                                                   Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                   Attn: Richard Mason                            212-403-2252   rgmason@wlrk..com                    First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                                  Attn: Douglas Mayer                                           dkmayer@wlrk.com                     Email
the Boy Scouts of America                                                                          Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
                                                                                                   51 W 52nd St
                                                                                                   New York, NY 10019
Notice of Appearance/Request for Notices              Wanger Jones Helsley, PC                     Attn: Riley C. Walter                                         rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                    265 E. River Park Circle, Suite 310
                                                                                                   Fresno, CA 93720
Notice of Appearance/Request for Notices              Ward and Smith, P.A.                         Attn: Paul A Fanning                           252-215-4077   paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                        P.O. Box 8088
                                                                                                   Greenville, NC 27835-8088
Notice of Appearance/Request for Notices              Whiteford Taylor & Preston LLC               Attn: Richard W. Riley                                        rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                                   The Renaissance Centre
America, Inc.                                                                                      405 North King Street, Suite 500
                                                                                                   Wilmington, Delaware 19801
Notice of Appearance/Request for Notices              Whiteford Taylor & Preston LLP               Attn: Todd M. Brooks                                          tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                                   Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                      Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices              Wilmer Cutler Pickering Hale and Dorr LLP    Attn: Craig Goldblatt                          202-663-6363   craig.goldblatt@wilmerhale.com       Email
Counsel for the Columbia Casualty Company and                                                      1875 Pennsylvania Ave NW
The Continental Insurance Company                                                                  Washington, DC 20006
Notice of Appearance/Request for Notices              Womble Bond Dickinson (US) LLP               Attn: Matthew Ward                             302-252-4330   matthew.ward@wbd-us.com              Email
Counsel for JPMorgan Chase Bank, National                                                          Attn: Morgan Patterson                                        morgan.patterson@wbd-us.com
Association                                                                                        1313 N Market St, Ste 1200
                                                                                                   Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                Page 5 of 6
                                            Case 20-10343-LSS                   Doc 1217                     Filed 09/02/20          Page 8 of 10
                                                                                              Exhibit A
                                                                                       Core/2002 Service List
                                                                                      Served as set forth below

                    Description                                   Name                                Address                Fax                        Email      Method of Service
Core Parties                                  Young Conaway Stargatt & Taylor    Attn: James L. Patton, Jr            302-576-3325   jpatton@ycst.com           First Class Mail
Counsel for Prepetition Future Claimants’                                        Attn: Robert Brady                                  rbrady@ycst.com            Email
Representative                                                                   Attn: Edwin Harron                                  eharron@ycst.com
                                                                                 Rodney Square
                                                                                 1000 N King St
                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                              Page 6 of 6
Case 20-10343-LSS   Doc 1217   Filed 09/02/20   Page 9 of 10

                     EXHIBIT B
                                      Case 20-10343-LSS                    Doc 1217               Filed 09/02/20                 Page 10 of 10
                                                                                       Exhibit B
                                                                             Additional Parties Service List
                                                                               Served as set forth below

        Description                                      Name                                                         Address                                       Method of Service
Schedule 1 Party               Andrew Jackson Council                      855 Riverside Dr.                                 Jackson, MS 39202-1199              First Class Mail
Schedule 1 Party               Arrow WV. Inc.                              2550 JACK FURST DR                                GLEN JEAN, WV 25846                 First Class Mail
Schedule 1 Party               Black Swamp Area Council                    2100 Broad Ave                                    Findlay , OH 45840                  First Class Mail
Schedule 1 Party               Blackhawk Area Council                      2820 McFarland Road                               Rockford, IL 61107                  First Class Mail
Schedule 1 Party               Blue Grass Council                          2134 Nicholasville Road, Suite 3                  Lexington, KY 40503                 First Class Mail
Schedule 1 Party               Cascade Pacific Council                     2145 Naito Pkwy.                                  Portland, OR 97201-5197             First Class Mail
Schedule 1 Party               Catalina Council                            2250 E. Broadway Blvd.                            Tucson, AZ 85719                    First Class Mail
Schedule 1 Party               Central Georgia Council                     4335 Confederate Way                              Macon, GA 31217                     First Class Mail
Schedule 1 Party               Flint River Council                         1361 Zebulon Rd., P.O. Box 173                    Griffin, GA 30224-0173              First Class Mail
Schedule 1 Party               Grand Teton Council                         3910 S. Yellowstone Hwy.                          Idaho Falls, ID 83402-4342          First Class Mail
Schedule 1 Party               Great Salt Lake Council                     525 Foothill Blvd.                                Salt Lake City, UT 84113-1199       First Class Mail
Schedule 1 Party               Great Smoky Mountain Council                1333 Old Weisgarber Road, P.O. Box 51885          Knoxville, TN 37950-1885            First Class Mail
Schedule 1 Party               Greater Tampa Bay Area Council              13228 North Central Avenue                        Tampa, FL 33612-3462                First Class Mail
Schedule 1 Party               Gulf Stream Council                         8335 N. Military Trail                            Palm Beach Gardens, FL 33410-6329   First Class Mail
Schedule 1 Party               Hawkeye Area Council                        660 32nd Avenue, SW                               Cedar Rapids, IA 52404-3910         First Class Mail
Schedule 1 Party               Heart of America Council                    10210 Holmes Rd.                                  Kansas City, MO 64131-4200          First Class Mail
Schedule 1 Party               Hoosier Trails Council                      5625 East State Road 46                           Bloomington, IN 47401               First Class Mail
Schedule 1 Party               Illowa Council                              4412 N. Brady St.                                 Davenport, IA 52806                 First Class Mail
Schedule 1 Party               Indian Nations Council                      4295 S. Garnett Road                              Tulsa, OK 74146                     First Class Mail
Schedule 1 Party               Last Frontier Council                       3031 N. W. 64th St.                               Oklahoma City, OK 73116-3257        First Class Mail
Schedule 1 Party               Laurel Highlands Council                    Flag Plaza, 1275 Bedford Ave.                     Pittsburgh, PA 15219-3699           First Class Mail
Schedule 1 Party               Miami Valley Council                        7285 Poe Avenue                                   Dayton, OH 45414                    First Class Mail
Schedule 1 Party               Michigan Crossroads Council                 132 S. Marketplace Blvd.                          Lansing, MI 48917-7756              First Class Mail
Schedule 1 Party               Michigan Crossroads Council                 132 S. Marketplace Blvd.                          Lansing, MI 48917-7756              First Class Mail
Schedule 1 Party               Mid-Iowa Council                            6123 Scout Trail                                  Des Moines, IA 50321-1601           First Class Mail
Schedule 1 Party               Mobile Area Council 2587 Government Blvd.   2587 Government Blvd.                             Mobile, AL 36606-1697               First Class Mail
Schedule 1 Party               MXD Group, Inc.                             7795 WALTON PARKWAY, 4TH FLOOR                    NEW ALBANY, OH 43054                First Class Mail
Schedule 1 Party               New Birth of Freedom Council                1 Baden-Powell Lane                               Mechanicsburg, PA 17050             First Class Mail
Schedule 1 Party               New Birth of Freedom Council                1 Baden-Powell Lane                               Mechanicsburg, PA 17050             First Class Mail
Schedule 1 Party               Northeast Georgia Council                   P O Box 399                                       Jefferson, GA 30549-0399            First Class Mail
Schedule 1 Party               Northern Lights Council                     4200 19th Ave S                                   Fargo, ND 58103                     First Class Mail
Schedule 1 Party               Northern Star Council                       6202 Bloomington Rd.                              Fort Snelling, MN 55111-2600        First Class Mail
Schedule 1 Party               Northern Star Council                       6202 Bloomington Rd.                              Fort Snelling, MN 55111-2600        First Class Mail
Schedule 1 Party               Northern Star Council                       6202 Bloomington Rd.                              Fort Snelling, MN 55111-2600        First Class Mail
Schedule 1 Party               Occoneechee Council                         3231 Atlantic Ave.                                Raleigh, NC 27604                   First Class Mail
Schedule 1 Party               Ozark Trails Council                        1616 S. Eastgate Avenue                           Springfield, MO 65809-2116          First Class Mail
Schedule 1 Party               Pathway to Adventure Council                811 West Hillgrove Ave.                           La Grange, IL 60525-5822            First Class Mail
Schedule 1 Party               Pikes Peak Council                          985 W. Fillmore Street                            Colorado Springs, CO 80907-5809     First Class Mail
Schedule 1 Party               San Francisco Bay Area Council              1001 Davis St.                                    San Leandro, CA 94577-1514          First Class Mail
Schedule 1 Party               Silicon Valley Monterey Bay Council         970 W. Julian St.                                 San Jose, CA 95126                  First Class Mail
Schedule 1 Party               Simon Kenton Council                        807 Kennear Road                                  Columbus, OH 43212                  First Class Mail
Schedule 1 Party               South Florida Council                       15255 NW 82nd Ave.                                Miami Lakes, FL 33016               First Class Mail
Schedule 1 Party               Southwest Florida Council                   1801 Boy Scout Dr.                                Fort Myers, FL 33907-2114           First Class Mail
Schedule 1 Party               The Spirit of Adventure Council             2 Tower Office Park                               Woburn, MA 01801-6457               First Class Mail
Schedule 1 Party               Three Fires Council 4                       15 N. Second St.                                  St. Charles, IL 60174-9990          First Class Mail
Schedule 1 Party               Three Harbors Council                       330 South 84th Street                             Milwaukee, WI 53214-1468            First Class Mail
Schedule 1 Party               Winnebago Council                           2929 Airport Boulevard                            Waterloo, IA 50703-9627             First Class Mail
Schedule 1 Party               Zealand Corporation                         44 SPRING ST, STE 6                               WAATERTOWN, MA 02472                First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                       Page 1 of 1
